Exhibit 10.1

THE J. M. SMUCKER COMPANY

_______________________________

NOTE PURCHASE AGREEMENT
_______________________________

Dated as of June 15, 2010

$400,000,000 4.50% Senior Notes Due June 1, 2025

THE HOLDERS OF THE NOTES ISSUED PURSUANT TO THIS AGREEMENT HAVE BEEN REQUESTED,
AS A COURTESY, BUT SHALL HAVE NO OBLIGATION UNDER THIS AGREEMENT, TO PROVIDE THE
COMPANY WITH NOTICE OF THEIR DISCLOSURE OF “CONFIDENTIAL INFORMATION” (AS
DEFINED IN THIS AGREEMENT) IN RESPONSE TO ANY SUBPOENA OR OTHER LEGAL PROCESS OR
IN CONNECTION WITH CERTAIN REGULATORY DISCLOSURES.





1





                                  1.   AUTHORIZATION OF NOTES       1          
        1.1.    
Notes
    1                     1.2.    
Certain Defined Terms
    1             2.     SALE AND PURCHASE OF NOTES     1             3.    
CLOSING  
 
    1             4.     CONDITIONS TO CLOSING  
 
    2                     4.1.    
Representations and Warranties
    2                     4.2.    
Performance; No Default
    2                     4.3.    
Compliance Certificates
    2                     4.4.    
Opinions of Counsel
    3                     4.5.    
Purchase Permitted By Applicable Law, etc
    3                     4.6.    
Sale of Other Notes
    3                     4.7.    
Payment of Special Counsel Fees
    3                     4.8.    
Private Placement Numbers
    4                     4.9.    
Changes in Corporate Structure
    4                     4.10.    
Subsidiary Guaranty Agreements
    4                     4.11.    
Third Amended and Restated Intercreditor Agreement
    4                     4.12.    
Proceedings and Documents
    4             5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY     4    
                5.1.    
Organization; Power and Authority
    4                     5.2.    
Authorization, etc
    5                     5.3.    
Disclosure
    5                     5.4.    
Organization and Ownership of Shares of Subsidiaries
    5                     5.5.    
Financial Statements
    6                     5.6.    
Compliance with Laws, Other Instruments, etc
    6                     5.7.    
Governmental Authorizations, etc
    7                     5.8.    
Litigation; Observance of Statutes and Orders
    7                     5.9.    
Taxes
    7                     5.10.    
Title to Property; Leases
    7                     5.11.    
Licenses, Permits, etc
    8                     5.12.    
Compliance with ERISA
    8                     5.13.    
Private Offering by the Company
    9                     5.14.    
Use of Proceeds; Margin Regulations
    9                     5.15.    
Existing Indebtedness
    9                     5.16.    
Foreign Assets Control Regulations, etc
    10                     5.17.    
Status Under Certain Statutes
    11             6.     REPRESENTATIONS OF THE PURCHASERS     11              
      6.1.    
Purchase for Investment
    11                     6.2.    
Source of Funds
    11                     6.3.    
Authorization, etc
    13             7.     INFORMATION AS TO COMPANY  
 
    13                     7.1.    
Financial and Business Information
    13                     7.2.    
Officer’s Certificate
    15                     7.3.    
Inspection
    16             8.     PREPAYMENT OF THE NOTES  
 
    16                     8.1.    
Required Prepayments
    16                     8.2.    
Optional Prepayments with Make-Whole Amount
    17                     8.3.    
Change in Control
    17                     8.4.    
Allocation of Partial Prepayments
    19                     8.5.    
Maturity; Surrender, etc
    19                     8.6.    
Purchase of Notes
    19                     8.7.    
Make-Whole Amount
    20             9.     AFFIRMATIVE COVENANTS  
 
    21                     9.1.    
Compliance with Law
    21                     9.2.    
Insurance
    22                     9.3.    
Maintenance of Properties
    22                     9.4.    
Payment of Taxes and Claims
    22                     9.5.    
Corporate Existence, etc
    22                     9.6.    
Pari Passu Ranking
    23                     9.7.    
Financial Covenant Standards
    23             10.     NEGATIVE COVENANTS  
 
    24                     10.1.    
Transactions with Affiliates
    24                     10.2.    
Merger, Consolidation, etc
    24                     10.3.    
Consolidated Net Worth
    25                     10.4.    
Leverage Ratio
    25                     10.5.    
Priority Debt
    25                     10.6.    
Liens
    25                     10.7.    
Asset Sales
    27                     10.8.    
Sale-and-Leaseback Transactions
    28                     10.9.    
Line of Business
    28                     10.10.    
Terrorism Sanctions Regulations
    29             11.     EVENTS OF DEFAULT  
 
    29             12.     REMEDIES ON DEFAULT, ETC  
 
    32                     12.1.    
Acceleration
    32                     12.2.    
Other Remedies
    33                     12.3.    
Rescission
    33                     12.4.    
No Waivers or Election of Remedies, Expenses, etc
    33                     12.5.    
Notice of Acceleration or Rescission
    33             13.     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     34
                    13.1.    
Registration of Notes
    34                     13.2.    
Transfer and Exchange of Notes
    34                     13.3.    
Replacement of Notes
    34             14.     PAYMENTS ON NOTES  
 
    35                     14.1.    
Place of Payment
    35                     14.2.    
Home Office Payment
    35             15.     EXPENSES, ETC  
 
    35                     15.1.    
Transaction Expenses
    35                     15.2.    
Survival
    36             16.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT             36     17.     AMENDMENT AND WAIVER  
 
    36                     17.1.    
Requirements
    36                     17.2.    
Solicitation of Holders of Notes
    37                     17.3.    
Binding Effect, etc
    37                     17.4.    
Notes held by Company, etc
    38             18.     NOTICES  
 
    38             19.     REPRODUCTION OF DOCUMENTS  
 
    38             20.     CONFIDENTIAL INFORMATION  
 
    39             21.     MISCELLANEOUS  
 
    40                     21.1.    
Successors and Assigns
    40                     21.2.    
Payments Due on Non-Business Days
    40                     21.3.    
Severability
    41                     21.4.    
Construction
    41                     21.5.    
Counterparts
    41                     21.6.    
Accounting Terms
    41                     21.7.    
Governing Law
    41                     21.8.    
Jurisdiction and Process; Waiver of Jury Trial
    42          

2

Schedules & Exhibits

              Tab A:   Schedule A   –  
Information Relating to Purchasers
   
 
 


Tab B:   Schedule B   –  
Defined Terms
   
 
 


Tab C:   Schedule 4.9   –  
Changes in Corporate Structure
   
 
 


    Schedule 5.3   –  
Disclosure Materials
    Schedule 5.4   –  
Organization and Ownership of Shares of Subsidiaries
    Schedule 5.5   –  
Financial Statements
    Schedule 5.8   –  
Certain Litigation
    Schedule 5.11   –  
Licenses, Permits, etc.
    Schedule 5.14   –  
Use of Proceeds
    Schedule 5.15   –  
Existing Indebtedness
Tab D:   Exhibit 1   –  
Form of 4.50% Senior Note due June 1, 2025
   
 
 


Tab E:   Exhibit 4.4(a)   –  
Form of Opinion of Counsel for the Company, Smucker
LLC and Folgers
   
 
 


Tab F:   Exhibit 4.4(b)   –  
Form of Opinion of Special Counsel for the Purchasers
   
 
 


Tab G:   Exhibit 4.10   –  
Form of Guaranty Agreement
   
 
 



3

THE J. M. SMUCKER COMPANY
1 Strawberry Lane
Orrville, Ohio 44667

$400,000,000 4.50% Senior Notes Due June 1, 2025

Dated as of June 15, 2010

To each of the Purchasers listed
in the attached Schedule A (the “Purchasers”):

Ladies and Gentlemen:

THE J. M. SMUCKER COMPANY, an Ohio corporation (together with its successors and
assigns as permitted hereunder, the “Company”), agrees with the Purchasers as
follows:



1.   AUTHORIZATION OF NOTES.



  1.1.   Notes.

The Company will authorize the issue and sale of $400,000,000 aggregate
principal amount of its 4.50% Senior Notes due June 1, 2025 (the “Notes,” such
term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement). The Notes shall be substantially in the form set
out in Exhibit 1, with such changes therefrom, if any, as may be approved by the
Purchasers and the Company.



  1.2.   Certain Defined Terms.

Certain capitalized and other terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.



2.   SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance by any other Purchaser hereunder.



3.   CLOSING.

The sale and purchase of the Notes to be purchased by each of the Purchasers
shall occur at the offices of Bingham McCutchen LLP, One State Street, Hartford,
Connecticut 06103, at 10:00 a.m., local time, at a closing (the “Closing”) on
June 15, 2010 or on such other Business Day thereafter on or prior to July 15,
2010 as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $200,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to an
account designated in writing by the Company to the Purchasers at least three
(3) Business Days prior to the date of the Closing. If at the Closing the
Company shall fail to tender such Notes to each Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to each Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights each such Purchaser may have by reason of such
failure or such nonfulfillment.



4.   CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to it
at the Closing is subject to the fulfillment to each such Purchaser’s reasonable
satisfaction, prior to or at the Closing, of the following conditions:



  4.1.   Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.



  4.2.   Performance; No Default.

Each of the Company, Smucker LLC and Folgers shall have performed and complied
with all agreements and conditions contained in this Agreement required to be
performed or complied with by it prior to or at the Closing and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by Schedule 5.14) no Default or Event of Default shall
have occurred and be continuing.



  4.3.   Compliance Certificates.

(a) Company Officer’s Certificate. The Company shall have delivered to each
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Company Secretary’s Certificate. The Company shall have delivered to each
Purchaser a certificate certifying as to the resolutions attached thereto and
other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement.

(c) Subsidiary Guarantor Secretary’s Certificates. Each of Smucker LLC and
Folgers shall have delivered to each Purchaser a certificate certifying as to
the resolutions attached thereto and other corporate or other proceedings
relating to the authorization, execution and delivery by such Subsidiary
Guarantor of the Guaranty Agreement delivered by it pursuant to Section 4.10.



  4.4.   Opinions of Counsel.

Each Purchaser shall have received opinions in form and substance satisfactory
to it, dated the date of the Closing from

(a) Jones Day, counsel for the Company, Smucker LLC and Folgers, in the form set
forth in Exhibit 4.4(a) (and the Company hereby instructs such counsel to
deliver such opinion to each Purchaser), and

(b) Bingham McCutchen LLP, the Purchasers’ special counsel, in connection with
such transactions, in the form set forth in Exhibit 4.4(b).



  4.5.   Purchase Permitted By Applicable Law, etc.

On the date of the Closing, each Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which it is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If so requested, each Purchaser shall have received
an Officer’s Certificate from the Company, Smucker LLC and Folgers certifying as
to such matters of fact as it may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.



  4.6.   Sale of Other Notes.

Contemporaneously with the Closing, the Company shall sell to each Purchaser and
each Purchaser shall purchase the Notes to be purchased by it at the Closing as
specified in Schedule A.



  4.7.   Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of Bingham
McCutchen LLP, the Purchasers’ special counsel referred to in Section 4.4, to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing, which statement will include all
accrued fees and disbursements of such counsel, together with an estimate for
the additional fees and disbursements of such counsel necessary to complete the
Closing and all post-closing matters relating thereto (including, without
limitation, preparation of closing files).



  4.8.   Private Placement Numbers.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Notes.



  4.9.   Changes in Corporate Structure.

Except as specified in Schedule 4.9, none of the Company, Smucker LLC or Folgers
shall have changed its jurisdiction of incorporation or been a party to any
merger or consolidation and shall not have succeeded to all or any substantial
part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.



  4.10.   Subsidiary Guaranty Agreements.

Each of Smucker LLC and Folgers shall have executed and delivered to the
Purchasers a guaranty agreement, substantially in the form of Exhibit 4.10.



  4.11.   Third Amended and Restated Intercreditor Agreement.

The Company shall have delivered to each Purchaser (a) a fully executed copy of
the Third Amended and Restated Intercreditor Agreement, dated as of June 11,
2010, by and among the 2000 Noteholders, the 2004 Noteholders, the 2007
Noteholders, the 2008 Noteholders, the 2004 Agent and the 2009 Agent (each as
defined therein), and acknowledged and agreed to by the Company (as the same may
be amended, restated, supplemented or otherwise modified and in effect from time
to time, the “Intercreditor Agreement”), and (b) fully-executed originals of
Acknowledgement and Joinder Agreements, each dated as of the date hereof,
pursuant to which each Purchaser shall have become party to the Intercreditor
Agreement.



  4.12.   Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to each Purchaser and its special
counsel, and each Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or its counsel may reasonably request.



5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          The Company represents and warrants to each Purchaser that:   5.1.    
Organization; Power and Authority.

Each of the Company, Smucker LLC and Folgers is a corporation or limited
liability company, as applicable, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or limited liability company and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Company, Smucker LLC and
Folgers has the corporate or other organizational power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver the Financing Documents to which it is a party and to perform the
provisions thereof.



  5.2.   Authorization, etc.

(a) This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(b) Each of the Guaranty Agreements delivered pursuant to Section 4.10 has been
duly authorized by all necessary corporate action on the part of Smucker LLC and
Folgers, respectively, and each such Guaranty Agreement constitutes the legal,
valid and binding obligation of the Subsidiary Guarantor party thereto
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).



  5.3.   Disclosure.

Except as disclosed in Schedule 5.3, this Agreement, the documents, certificates
or other writings identified in Schedule 5.3 and the financial statements listed
in Schedule 5.5, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as expressly described in Schedule 5.3, or in one of the
documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since April 30, 2009, there has
been no change in the financial condition, operations, business or properties of
the Company or any of its Subsidiaries except changes that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.



  5.4.   Organization and Ownership of Shares of Subsidiaries.

(a) Schedule 5.4 is (except as noted therein) a complete and correct list of the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.



  5.5.   Financial Statements.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed on Schedule 5.3.



  5.6.   Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company, Smucker LLC and Folgers
of the Financing Documents to which each is a party will not:

(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws (or other comparable
organizational document) or any other Material agreement or instrument to which
the Company or any Subsidiary is bound or by which the Company or any Subsidiary
or any of their respective properties may be bound or affected;

(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any arbitrator or
Governmental Authority applicable to the Company or any Subsidiary; or

(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.



  5.7.   Governmental Authorizations, etc.

Except for regular and routine filings with the Securities and Exchange
Commission, no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by (a) the Company of this Agreement or the
Notes and (b) Smucker LLC and Folgers of the Guaranty Agreements delivered by
them pursuant to Section 4.10.



  5.8.   Litigation; Observance of Statutes and Orders.

(a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws and any of the laws and regulations
referred to in Section 5.16) of any Governmental Authority, which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.



  5.9.   Taxes.

The Company and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
payable by them, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (a) the amount of which is not individually or in the aggregate
Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. The federal income tax liabilities of the
Company and its Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
April 30, 2007.



  5.10.   Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except for those defects
in title and Liens that, individually or in the aggregate, would not have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.



  5.11.   Licenses, Permits, etc.

Except as disclosed in Schedule 5.11, the Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect.



  5.12.   Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year for which financial
statements are available in accordance with Financial Accounting Standards Board
Accounting Standards Codification Section 715-60, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Company and its Subsidiaries is, as of April 30, 2009, $38,182,000.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2 as to the Sources to be used to pay the purchase price of the Notes
to be purchased by such Purchaser.



  5.13.   Private Offering by the Company.

Neither the Company nor any Person acting on its behalf has offered the Notes or
any similar Securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
Person other than the Purchasers, each of which has been offered the Notes at a
private sale for investment. Neither the Company nor any Person acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of section 5 of the
Securities Act.



  5.14.   Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes for the purposes
set forth in Schedule 5.14. None of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying or trading in any Securities under such circumstances as to involve the
Company in a violation of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221) or a violation of Regulation X of said Board (12 CFR
224) or to involve any broker or dealer in a violation of Regulation T of said
Board (12 CFR 220). Margin stock does not constitute more than 5% of the value
of the consolidated assets of the Company and its Subsidiaries and the Company
does not have any present intention that margin stock will constitute more than
5% of the value of such assets. As used in this Section, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.



  5.15.   Existing Indebtedness.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
January 31, 2010, since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary the outstanding principal amount of which exceeds
$15,000,000 that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

(b) None of the Company, Smucker LLC or Folgers is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company, Smucker LLC or Folgers, any agreement relating thereto (other than
the 2004 Bank Credit Agreement, the 2009 Bank Credit Agreement, the 2000 Note
Agreement, the 2004 Note Agreement, the 2007 Note Agreement and the 2008 Note
Agreement) or any other agreement (including, but not limited to, its charter or
other organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, Smucker LLC or
Folgers, except as specifically indicated in Schedule 5.15.



  5.16.   Foreign Assets Control Regulations, etc.

(a) Neither the Company nor any Affiliated Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) the government of a
country subject to comprehensive U.S. economic sanctions administered by OFAC,
currently Iran, Sudan, Cuba, Burma, Syria and North Korea (each OFAC Listed
Person and each other entity described in clause (ii), a “Blocked Person”).

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Affiliated Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person where such investments, transactions or dealings could reasonably
be expected to cause the purchase, holding or receipt of any payment or exercise
of any rights in respect of any Note by the holder thereof to be in violation of
any law or regulation applicable to such holder.

(c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Affiliated Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law),
to ensure that the Company and each Affiliated Entity is and will continue to be
in compliance with all applicable current and future Anti-Money Laundering Laws.

(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.



  5.17.   Status Under Certain Statutes.

Neither the Company nor any Subsidiary is (a) subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, or the Federal Power Act, as amended, or (b) in
violation of any of the laws and regulations referred to in Section 5.16.



6.   REPRESENTATIONS OF THE PURCHASERS.



  6.1.   Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s property
shall at all times be within such Purchaser’s control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
that the Company is not required to register the Notes. Each Purchaser severally
represents and agrees that it will not resell any Notes unless such Notes are
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law. By the resale of any
Note, the seller thereof, and by the acceptance of any Note, the purchaser
thereof, shall be deemed to have represented to the Company that such Note has
not been sold in violation of the Securities Act.



  6.2.   Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) Insurance Company General Account — the Source is an “insurance company
general account” (as defined in PTE 95-60 (60 FR 35925, issued July 12, 1995)
and in respect thereof each Purchaser represents that there is no “employee
benefit plan” (as defined in section 3(3) of ERISA and section 4975(e)(1) of the
Code, treating as a single plan all plans maintained by the same employer (and
affiliates thereof as defined in section V(a)(1) of PTE 95-60) or employee
organization or affiliate thereof) with respect to which the amount of the
general account reserves and liabilities of all contracts held by or on behalf
of such plan exceeds 10% of the total reserves and liabilities of such general
account as determined under PTE 95-60 (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners’ Annual Statement filed with such Purchaser’s state of domicile
and that such acquisition is eligible for and satisfies the other requirements
of such exemption; or

(b) Separate Account – the Source is a separate account:

(i) 10% Pooled Separate Account — that is an insurance company pooled separate
account, within the meaning of PTE 90-1 (issued January 29, 1990), and to the
extent that there is any employee benefit plan, or group of plans maintained by
the same employer or employee organization, whose assets in such separate
account exceed ten percent (10%) of the assets of such separate account, each
Purchaser has disclosed the names of such plans to the Company in writing; or

(ii) Identified Plan Assets — that is comprised of employee benefit plans
identified by each Purchaser in writing and with respect to which the Company
hereby warrants and represents that, as of the date of Closing, neither the
Company nor any ERISA Affiliate is a “party in interest” (as defined in section
3 of ERISA) or a “disqualified person” (as defined in section 4975 of the Code)
with respect to any plan so identified; or

(iii) Guarantied Separate Account — that is maintained solely in connection with
such Purchaser’s fixed contractual obligations, under which any amounts payable,
or credited, to any employee benefit plan having an interest in such account and
to any participant or beneficiary of such plan (including an annuitant) are not
affected in any manner by the investment performance of the separate account (as
provided by 29 CFR §2510.3-101(h)(1)(iii)); or

(c) QPAM Funds — the Source constitutes assets of an “investment fund” (within
the meaning of part V of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed twenty
percent (20%) of the total client assets managed by such QPAM, the conditions of
parts I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
person controlling or controlled by the QPAM (applying the definition of
“control” in section V(e) of the QPAM Exemption) owns a five percent (5%) or
more interest in the Company and:

(i) the identity of such QPAM and

(ii) the names of all employee benefit plans whose assets are included in such
investment fund;

have been disclosed to the Company in writing pursuant to this Section 6.2(c);
or

(d) Governmental Plans — the Source is a governmental plan; or

(e) Identified Plans or Funds — the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this Section 6.2(e); or

(f) Exempt Plans — the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.



  6.3.   Authorization, etc.

Each Purchaser represents that this Agreement has been duly authorized by all
necessary corporate action on such Purchaser’s part, and that this Agreement
constitutes a legal, valid and binding obligation upon such Purchaser in
accordance with its terms, except as limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether considered in a proceeding in equity or at law).



7.   INFORMATION AS TO COMPANY.



  7.1.   Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements — within 90 days (or within 10 days after such earlier
date as the Company’s quarterly report is required to be filed with the
Securities and Exchange Commission under the Exchange Act, with written notice
of such earlier filing to be delivered to each holder of Notes simultaneously
with such filing) after the end of each quarterly fiscal period in each fiscal
year of the Company (other than the last quarterly fiscal period of each such
fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a),
and provided, further, that the Company shall be deemed to have made such
delivery of such Form 10-Q if it shall have timely made such Form 10-Q available
on “EDGAR” and on its home page on the worldwide web (at the date of this
Agreement located at: http//www.smucker.com) and shall have given such holder
prior notice of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);

(b) Annual Statements — within 120 days (or within 10 days after such earlier
date as the Company’s annual report is required to be filed with the Securities
and Exchange Commission under the Exchange Act, with written notice of such
earlier filing to be delivered to each holder of Notes simultaneously with such
filing) after the end of each fiscal year of the Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b), and provided, further, that the Company
shall be deemed to have made such delivery of such Form 10-K if it shall have
timely made Electronic Delivery thereof;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(b) of ERISA and the regulations thereunder (other than a reportable
event of a technical and routine nature which occurs as a result of a
transaction permitted under Section 10.7(b)), for which notice thereof has not
been waived pursuant to such regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; and

(f) Requested Information — with reasonable promptness and to the extent not
prohibited by applicable law, such other data and information relating to the
business, operations, affairs, financial condition, assets or properties of the
Company or any of its Subsidiaries or relating to the ability of any Obligor to
perform its obligations under the Financing Documents to which it is a party as
from time to time may be reasonably requested by any such holder of Notes.



  7.2.   Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.3 through Section 10.8, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.



  7.3.   Inspection.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and,
with the consent of the Company (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.



8.   PREPAYMENT OF THE NOTES.



  8.1.   Required Prepayments.

The Company will prepay (or, with respect to the payment on June 1, 2025, repay)
(a) on June 1, 2020, $100,000,000 principal amount (or such lesser principal
amount as shall then be outstanding) of the Notes, (b) on June 1, 2021,
$75,000,000 principal amount (or such lesser principal amount as shall then be
outstanding) of the Notes, (c) on June 1, 2022, $75,000,000 principal amount (or
such lesser principal amount as shall then be outstanding) of the Notes and
(d) on June 1, 2023 and on each June 1 thereafter to and including June 1, 2025,
$50,000,000 principal amount (or such lesser principal amount as shall then be
outstanding) of the Notes, in each case at par and without payment of the
Make-Whole Amount or any premium, provided that upon any prepayment of the Notes
pursuant to Section 8.2 or Section 8.3, the principal amount of each required
prepayment or repayment of the Notes becoming due under this Section 8.1 on and
after the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Notes is reduced as a result of such
prepayment.



  8.2.   Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, plus
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date, the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.4), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due with respect to the Notes in connection with
such prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth in each case the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount with respect to the Notes as of the specified
prepayment date.



  8.3.   Change in Control.

(a) Notice of Change in Control or Control Event. The Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to Section 8.3(b). If a Change in Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in Section 8.3(c) and shall be accompanied by the certificate
described in Section 8.3(g).

(b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless

(i) at least 30 days prior to such action it shall have given to each holder of
Notes written notice containing and constituting an offer to prepay Notes as
described in Section 8.3(c), accompanied by the certificate described in
Section 8.3(g), and

(ii) contemporaneously with such action, it prepays all Notes required to be
prepaid in accordance with this Section 8.3.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by Section
8.3(a) and Section 8.3(b) shall be an offer to prepay, in accordance with and
subject to this Section 8.3, all, but not less than all, of the Notes held by
each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by Section 8.3(a), such date shall be not less than 30 days and not
more than 60 days after the date of such offer (if the Proposed Prepayment Date
shall not be specified in such offer, the Proposed Prepayment Date shall be the
30th day after the date of such offer).

(d) Acceptance. A holder of Notes may reject the offer to prepay made pursuant
to this Section 8.3 by causing a notice of such rejection to be delivered to the
Company at least five Business Days prior to the Proposed Prepayment Date. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.3 shall be deemed to constitute an acceptance of such offer by
such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, plus the
Make-Whole Amount determined for the date of prepayment with respect to such
principal amount, together with interest on such Notes accrued to the date of
prepayment. Two Business Days preceding the date of prepayment, the Company
shall deliver to each holder of Notes being prepaid a certificate of a Senior
Financial Officer specifying the calculation of the Make-Whole Amount due in
connection with such prepayment (for the avoidance of doubt, in respect of any
prepayment to be made under this Section 8.3 the date of which has been deferred
pursuant to Section 8.3(f) below, any calculation of accrued interest or
Make-Whole Amount owing to the holders of the Notes to be prepaid shall be made
with reference to the date such prepayment is actually made, rather than the
original Proposed Prepayment Date in respect thereof). The prepayment shall be
made on the Proposed Prepayment Date except as provided in Section 8.3(f).

(f) Deferral of Obligation to Purchase. The obligation of the Company to prepay
Notes pursuant to the offers accepted in accordance with Section 8.3(d) is
subject to the occurrence of the Change in Control in respect of which such
offers and acceptances shall have been made. In the event that such Change in
Control does not occur on or before the Proposed Prepayment Date in respect
thereof, the prepayment shall be deferred until and shall be made on the date on
which such Change in Control occurs. The Company shall keep each holder of Notes
reasonably and timely informed of:

(i) any such deferral of the date of prepayment;

(ii) the date on which such Change in Control and the prepayment are expected to
occur; and

(iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change in Control shall be
deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:



  (i)   the Proposed Prepayment Date;

(ii) that such offer is made pursuant to this Section 8.3;

(iii) the principal amount of each Note offered to be prepaid;

(iv) the last date upon which the offer can be accepted or rejected, and setting
forth the consequences of failing to provide an acceptance or rejection, as
provided in Section 8.3(d);

(v) the estimated Make-Whole Amount, if any, due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation;

(vi) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date;

(vii) that the conditions of this Section 8.3 have been fulfilled; and

(viii) in reasonable detail, the nature and date or proposed date of the Change
in Control.



  8.4.   Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.



  8.5.   Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.



  8.6.   Purchase of Notes.

Except as otherwise provided in this Section 8, the Company will not and will
not permit any Affiliate to purchase, redeem, prepay, or otherwise acquire,
directly or indirectly, any of the outstanding Notes except pursuant to an offer
to purchase (which offer may or may not include the Make-Whole Amount, if any,
or any portion thereof) made by the Company or an Affiliate pro rata to the
holders of all Notes at the time outstanding upon the same terms and conditions,
provided that at the time such offer is made and after giving effect to such
purchase, no Default or Event of Default shall exist. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, shall contain a representation by the
Company that no Default or Event of Default exists or would exist after giving
effect to such proposed purchase of Notes, and shall remain open for at least
ten Business Days. If the holders of more than 50% of the principal amount of
the Notes then outstanding accept such offer, the Company shall promptly notify
the remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least ten Business Days from its receipt
of such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.



  8.7.   Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to the terms hereof or has become or is declared
to be immediately due and payable pursuant to Section 12.1, as the context
requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by

(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as Page “PX1” on the Bloomberg Financial
Markets (or such other display as may replace Page “PX1” on the Bloomberg
Financial Markets) for actively traded on the run U.S. Treasury securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or

(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.

Such implied yield will be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between (1) the actively
traded on the run U.S. Treasury security with the duration closest to and
greater than such Remaining Average Life and (2) the actively traded on the run
U.S. Treasury security with the duration closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the Notes.

“Remaining Average Life” means, with respect to any Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) the principal component of each Remaining Scheduled Payment
with respect to such Called Principal by (b) the number of years (calculated to
the nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to the terms
hereof or has become or is declared to be immediately due and payable pursuant
to Section 12.1, as the context requires.



9.   AFFIRMATIVE COVENANTS.

          The Company covenants that so long as any of the Notes are
outstanding:   9.1.    
Compliance with Law.

Without limiting Section 10.10, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws and the laws and regulations referred to in Section 5.16, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.



  9.2.   Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) so that such insurance, taken as a whole, shall be customary
for entities of established reputations engaged in the same or a similar
business and similarly situated.



  9.3.   Maintenance of Properties.

The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section 9.3 shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, have a Material Adverse Effect.



  9.4.   Payment of Taxes and Claims.

The Company will and will cause each of its Subsidiaries to file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent and all claims for which sums have become due and
payable that have or might become a Lien on properties or assets of the Company
or any Subsidiary, provided that neither the Company nor any Subsidiary need pay
any such tax or assessment or claims if (a) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (b) the nonpayment of all such
taxes and assessments in the aggregate would not reasonably be expected to have
a Material Adverse Effect.



  9.5.   Corporate Existence, etc.

The Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.2 and 10.7, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into the Company or a Subsidiary) and all
rights and franchises of the Company and its Subsidiaries unless, in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, have a Material Adverse Effect.



  9.6.   Pari Passu Ranking.

The Notes shall at all times rank pari passu, without preference or priority,
with all other outstanding, unsecured, unsubordinated Indebtedness of the
Company, present and future, that have not been accorded preferential rights.
The obligations of each Subsidiary Guarantor under the Guaranty Agreement to
which such Subsidiary Guarantor is a party shall at all times rank pari passu,
without preference or priority, with all other outstanding, unsecured,
unsubordinated Indebtedness of such Subsidiary Guarantor, present and future,
that have not been accorded preferential rights.



  9.7.   Financial Covenant Standards.

If at any time and from time to time on or after the date of Closing, any
Primary Senior Debt shall contain (whether on the date of the Closing or
subsequent thereto as the result of an amendment or modification thereof) one or
more Financial Covenants that are either not contained in this Agreement or are
contained in this Agreement but are more favorable to the lender or lenders
under such Primary Senior Debt than are the terms of this Agreement to the
holders of the Notes, this Agreement shall, without any further action on the
part of the Company or any of the holders of the Notes, be deemed to be amended
automatically (effective simultaneously with the effectiveness of such Primary
Senior Debt or such modification) to include each such additional or more
favorable Financial Covenant, unless the Required Holders provide written notice
to the Company to the contrary within 30 days after having received written
notice from the Company of the effectiveness of such additional or more
favorable Financial Covenant (in which event such Financial Covenant shall be
deemed not to have been included in this Agreement at any time). No modification
or amendment of any Primary Senior Debt that results in any Financial Covenant
becoming less restrictive on the Company shall be effective as a modification,
amendment or waiver under this Agreement. The Company further covenants promptly
to execute and deliver at its expense (including, without limitation, the fees
and expenses of counsel for the holders of the Notes) an amendment to this
Agreement in form and substance satisfactory to the Required Holders to reflect
such additional or more favorable Financial Covenant, provided that the
execution and delivery of such amendment shall not be a precondition to the
effectiveness of such additional or more favorable Financial Covenant as
provided for in this Section 9.7. The provisions of this Section 9.7 shall apply
successively to each change in a Financial Covenant contained in any Primary
Senior Debt.

“Financial Covenant” means any covenant or equivalent provision (including,
without limitation, any default or event of default provision and definitions of
defined terms used therein) requiring the Company:

(a) to maintain any level of financial performance (including, without
limitation, a specified level of net worth, total assets, cash flow or net
income),

(b) not to exceed any maximum level of indebtedness,

(c) to maintain any relationship of any component of its capital structure to
any other component thereof (including, without limitation, the relationship of
indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth), or

(d) to maintain any measure of its ability to service its indebtedness
(including, without limitation, falling below any specified ratio of revenues,
cash flow or net income to interest expense, rental expense, capital
expenditures and/or scheduled payments of indebtedness).



10.   NEGATIVE COVENANTS.

          The Company covenants that so long as any of the Notes are
outstanding:   10.1.    
Transactions with Affiliates.

The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any Material transaction or Material group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.



  10.2.   Merger, Consolidation, etc.

The Company will not, and will not permit any Subsidiary Guarantor to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person unless:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of the Company or such Subsidiary Guarantor, as the case may be, as
an entirety (the “Survivor”), as the case may be, shall be a solvent
corporation, limited liability company or (in the case of a Subsidiary
Guarantor) limited partnership organized and existing under the laws of the
United States, any state thereof or the District of Columbia, and, if the
Company or such Subsidiary Guarantor is not the Survivor, the Survivor shall
have expressly assumed in writing the due and punctual payment of the principal
of and Make-Whole Amount, if any, and interest on all of the Notes according to
their tenor and the due and punctual performance and observance of each covenant
and condition of such Obligor under the applicable Financing Documents, pursuant
to such agreements and instruments as shall be reasonably satisfactory to the
Required Holders;

(b) to the extent the Company is not the Survivor of such transaction, each
Subsidiary Guarantor shall have executed and delivered to each holder of Notes
its reaffirmation of its obligations under its Guaranty Agreement in form and
substance reasonably satisfactory to the Required Holders; and

(c) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of all or substantially all of the assets
of any Obligor shall have the effect of releasing such Obligor or any Survivor
that shall theretofore have become such in the manner prescribed in this
Section 10.2 from its liability under the applicable Financing Documents.



  10.3.   Consolidated Net Worth.

The Company will not, at any time, permit Consolidated Net Worth to be less than
Three Billion Five Hundred Million Dollars ($3,500,000,000).



  10.4.   Leverage Ratio.

The Company will not permit, as of the end of each fiscal quarter, Consolidated
Debt determined as of such date to exceed 55% of the sum of (a) Consolidated
Debt and (b) Consolidated Net Worth, each determined as of such date.



  10.5.   Priority Debt.

The Company will not, at any date, permit Priority Debt to exceed 15% of
Consolidated Total Capitalization (determined as of the last day of the then
most recently ended fiscal quarter of the Company or determined as of such date
if such date shall be the last day of a fiscal quarter of the Company);
provided, however, that (x) no Lien created pursuant to Section 10.6(g) shall
secure any Primary Senior Debt unless the Notes are equally and ratably secured
by all property subject to such Lien and (y) (i) no Subsidiary shall guaranty or
otherwise be or become obligated in respect of any Primary Senior Debt unless
such Subsidiary guaranties, or becomes similarly obligated in respect of, the
Notes and (ii) such Primary Senior Debt is subject to the terms of the
Intercreditor Agreement (or an intercreditor agreement in form and substance
reasonably satisfactory to the Required Holders), in each case all pursuant to
documentation reasonably satisfactory to the Required Holders; provided,
further, however, that notwithstanding anything contained in this Section 10.5
to the contrary, the Company shall be under no obligation to (but may in its
sole discretion) require any Foreign Subsidiary to guaranty the Debt under this
Agreement and the Notes to the extent such Foreign Subsidiary’s obligations
under all Primary Senior Debt consist solely of direct borrowings solely to such
Foreign Subsidiary or a group of Foreign Subsidiaries (a “Foreign Borrowing”) or
guaranties of a Foreign Borrowing by another Foreign Subsidiary.



  10.6.   Liens.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on or with respect to any property or asset
(including, without limitation, any document or instrument in respect of goods
or accounts receivable) of the Company or any such Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom (whether or
not provision is made for the equal and ratable securing of the Notes in
accordance with the last paragraph of this Section 10.6), or assign or otherwise
convey any right to receive income or profits, except:

(a) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business:

(i) in connection with workers’ compensation, unemployment insurance and other
types of social security or retirement benefits, or

(ii) to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case incurred in the ordinary
course of business for sums not yet due and payable or the payment of which is
not at the time required by Section 9.4;

(c) Liens arising from judicial attachments or judgments, or securing appeal
bonds, and other similar Liens, provided that

(i) the execution or other enforcement of such Liens is effectively stayed, and

(ii) the claims secured thereby are being actively contested in good faith and
adequate reserves in respect thereof have been established by the Company or
such Subsidiary in accordance with GAAP;

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of the Subsidiaries, provided that such Liens do not, in the
aggregate, materially impair the use of such property by the Company or such
Subsidiary;

(e) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(f) Liens on property of a Subsidiary, provided that such Liens secure only Debt
owing to the Company or a Subsidiary; and

(g) other Liens not otherwise permitted by paragraphs (a) through (f) of this
Section 10.6, so long as the Debt secured thereby can be

(i) incurred and remain outstanding in accordance with the requirements of
Section 10.4, and

(ii) incurred and remain outstanding in accordance with the requirements of
Section 10.5.

If, notwithstanding the prohibition contained herein, the Company shall, or
shall permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien, other than those Liens permitted by the
provisions of paragraphs (a) through (g) of this Section 10.6, it will make or
cause to be made effective provision whereby the Notes will be secured equally
and ratably with any and all other obligations thereby secured, such security to
be pursuant to agreements reasonably satisfactory to the Required Holders and,
in any such case, the Notes shall have the benefit, to the fullest extent that,
and with such priority as, the holders of the Notes may be entitled under
applicable law, of an equitable Lien on such property. Such violation of this
Section 10.6 will constitute an Event of Default, whether or not provision is
made for an equal and ratable Lien pursuant to this Section 10.6.



  10.7.   Asset Sales.

(a) Sale of Assets. The Company will not, and will not permit any Subsidiary to,
make any Asset Disposition unless:

(i) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Subsidiary;

(ii) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist; and

(iii) immediately after giving effect to the Asset Disposition, the sum of the
Disposition Values in respect of all property that was the subject of any Asset
Disposition occurring in the period commencing with the first day of the Current
Four Quarter Period and ending with and including the date of such Asset
Disposition would not exceed 15% of Consolidated Total Assets as of the end of
the then most recently ended fiscal year of the Company. As used in this
Section 10.7(a)(iii), the term “Current Four Quarter Period” means, as of any
date, the period of four consecutive fiscal quarters of the Company ending on
the last day of the then current fiscal quarter of the Company.

If the Company shall give written notice to the holders of the Notes prior to
consummation of any Transfer that it intends to apply the Net Proceeds Amount
arising therefrom to a Debt Prepayment Application or a Property Reinvestment
Application within 365 days after such Transfer, then such Transfer, only for
the purpose of determining compliance with subsection (iii) of this Section
10.7(a), shall be deemed not to be an Asset Disposition. If the Company shall
fail to apply such Net Proceeds Amount as stated in such notice within such
period, such failure shall constitute an Event of Default.

(b) Disposal of Ownership of a Subsidiary. The Company will not, and will not
permit any of the Subsidiaries to, Transfer any shares of Subsidiary Stock
(including, without limitation, pursuant to any merger, consolidation or other
transaction specified in Section 10.2 hereof), nor will the Company permit any
such Subsidiary to issue or Transfer any shares of its own Subsidiary Stock,
provided that the foregoing restrictions do not apply to:

(i) the issue of directors’ qualifying shares by any such Subsidiary;

(ii) any such Transfer of Subsidiary Stock constituting a Transfer described in
clause (a) of the definition of “Asset Disposition”; and

(iii) the Transfer of all of the Subsidiary Stock of a Subsidiary owned by the
Company and the other Subsidiaries if:

(A) such Transfer satisfies the requirements of Section 10.7(a) hereof,

(B) in connection with such Transfer the entire investment (whether represented
by stock, Debt, claims or otherwise) of the Company and the other Subsidiaries
in such Subsidiary is sold, transferred or otherwise disposed of to a Person
other than (1) the Company, (2) another Subsidiary not being simultaneously
disposed of, or (3) an Affiliate, and

(C) the Subsidiary being disposed of has no continuing investment in any other
Subsidiary not being simultaneously disposed of or in the Company.



  10.8.   Sale-and-Leaseback Transactions.

The Company will not, and will not permit any Subsidiary to, enter into or
permit to continue any Sale-and-Leaseback Transaction unless either (a) the
Attributable Debt associated therewith can be incurred and remain outstanding in
accordance with the requirements of Section 10.5 or (b) the Company shall give
written notice to the holders of the Notes prior to consummation of any such
transaction that it intends to apply the Net Proceeds Amount arising therefrom
to a Debt Prepayment Application or a Property Reinvestment Application within
365 days after such consummation, in which event such transaction, only for the
purpose of determining compliance with this Section 10.8, shall be deemed not to
be a Sale-and-Leaseback Transaction. If the Company shall fail to apply such Net
Proceeds Amount as stated in such notice within such period, such failure shall
constitute an Event of Default.



  10.9.   Line of Business.

The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Form 10-K filed for the fiscal year ending
April 30, 2009.



  10.10.   Terrorism Sanctions Regulations.

The Company will not and will not permit any Affiliated Entity to (a) become an
OFAC Listed Person or (b) have any investments in, or engage in any dealings or
transactions with, any Blocked Person where such investments, dealings or
transactions could reasonably be expected to cause the purchase, holding or
receipt of any payment or exercise of any rights in respect of any Note by the
holder thereof to be in violation of any law or regulation applicable to such
holder.



11.   EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than ten Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in any one or more of Section 7.1(d) or Sections 10.2 through 10.8,
inclusive; or

(d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Section 11(a)), Section 11(b)
or Section 11(c)) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of such Obligor in any Financing Document or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or

(f) the Company or any Significant Subsidiary

(i) is in default (as principal or as guarantor or other surety) in the payment
of any principal of or premium or Make-Whole Amount or interest on any
Indebtedness (other than Indebtedness under this Agreement and the Notes) that
is outstanding in an aggregate principal amount of at least $5,000,000 beyond
any period of grace provided with respect thereto (after giving effect to any
consents or waivers in respect thereof); or

(ii) is in default in the performance of or compliance with any term of any
evidence of any Indebtedness under (x) the 2004 Bank Credit Agreement, (y) the
2009 Bank Credit Agreement or (z) any other Indebtedness with an outstanding
principal amount of at least $40,000,000 individually or, together with other
Indebtedness, with an aggregate principal amount of at least $75,000,000 or, in
the case of each of clauses (x), (y) and (z), of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled at such time to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment; or

(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or such Significant Subsidiary has become obligated to purchase or repay
Indebtedness under (1) the 2004 Bank Credit Agreement, (2) the 2009 Bank Credit
Agreement or (3) any other Indebtedness with an outstanding principal amount of
at least $40,000,000 individually or, together with other Indebtedness, with an
aggregate principal amount of at least $75,000,000 before its regular maturity
or before its regularly scheduled dates of payment, or (y) one or more Persons
have the right at such time to require the Company or such Significant
Subsidiary so to purchase or repay such Indebtedness; or

(g) the Company or any Significant Subsidiary

(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due,

(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction,

(iii) makes an assignment for the benefit of its creditors,

(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property,

(v) is adjudicated as insolvent or to be liquidated, or

(vi) takes corporate action for the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 90 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $15,000,000 are rendered against one or more of the Company and its
Significant Subsidiaries and which judgments are not, within 30 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 30 days after the expiration of such stay; or

(j) if

(i) any Plan shall fail to satisfy the minimum funding standards of ERISA or the
Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code,

(ii) a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have instituted proceedings
under ERISA section 4042 to terminate or appoint a trustee to administer any
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings,

(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $15,000,000,

(iv) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,

(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan for
which there is unfunded withdrawal liability in excess of $15,000,000, or

(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder;

and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect; or

(k) any Subsidiary Guarantor fails or neglects to observe, perform or comply
with any term, provision, condition or covenant contained in its respective
Guaranty Agreement; or

(l) any Guaranty Agreement is not or ceases to be effective against the
applicable Subsidiary Guarantor or is alleged by the Company or a Subsidiary
Guarantor to be ineffective against a Subsidiary Guarantor for any reason other
than in the event that the applicable Subsidiary Guarantor is merged with and
into the Company.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.



12.   REMEDIES ON DEFAULT, ETC.



  12.1.   Acceleration.

(a) If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of such paragraph (g) or described in clause (vi) of such
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
such paragraph (g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of a majority in principal amount of the Notes at the time outstanding
may at any time at its or their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.



  12.2.   Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.



  12.3.   Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of not less than 75% in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.



  12.4.   No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.



  12.5.   Notice of Acceleration or Rescission.

Whenever any Note shall be declared immediately due and payable pursuant to
Section 12.1 or any such declaration shall be rescinded or annulled pursuant to
Section 12.3, the Obligors shall forthwith give written notice thereof to the
holders of each Note at the time outstanding.



13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.



  13.1.   Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.



  13.2.   Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver
within five Business Days, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of such Note set forth
in Exhibit 1. Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $200,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $200,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in the last sentence
of Section 6.1 and in Section 6.2.



  13.3.   Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or an Institutional Investor, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver within five Business
Days, in lieu thereof, a new Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.



14.   PAYMENTS ON NOTES.



  14.1.   Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in Orrville, Ohio
at the principal office of the Company in such jurisdiction. The Company may at
any time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.



  14.2.   Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose opposite such Purchaser’s name in Schedule A, or by
such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by any
Purchaser or its nominee such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by such Purchaser under this Agreement
and that has made the same agreement relating to such Note as such Purchaser has
made in this Section 14.2.



15.   EXPENSES, ETC.



  15.1.   Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all out-of-pocket costs and expenses (including reasonable attorneys’
fees of a special counsel and, if reasonably required, local or other counsel)
incurred by each Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Notes, the Intercreditor Agreement or any
Guaranty Agreement (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or any Guaranty Agreement as against
any Obligor or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes, the
Intercreditor Agreement or any Guaranty Agreement, or by reason of being a
holder of any Note, and (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of any
Obligor or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those retained by any Purchaser).



  15.2.   Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.



16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall be deemed made at and
as of the date of the Closing and shall speak only as of such date. The accuracy
of such representations and warranties as at the date of the Closing shall
survive the execution and delivery of this Agreement and the Notes, the purchase
or transfer by any Purchaser or any holder of any Note or portion thereof or
interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes, the Intercreditor Agreement and the
Guaranty Agreements embody the entire agreement and understanding among each
Purchaser, the Company and the Subsidiary Guarantors, and supersede all prior
agreements and understandings relating to the subject matter hereof.



17.   AMENDMENT AND WAIVER.



  17.1.   Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5 or 6 hereof, or any defined term (as it is used therein),
will be effective as to any holder unless consented to by such holder in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding, (i) subject to the provisions
of Section 12 relating to acceleration or rescission, change the amount or time
of any prepayment or payment of principal of, or reduce the rate or change the
time of payment or method of computation of interest or of the Make-Whole Amount
on, the Notes, (ii) change the percentage of the principal amount of the Notes
the holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.



  17.2.   Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with all information that
the Company reasonably believes is sufficient, and all other information
requested by any of the holders, sufficiently far in advance of the date a
decision is required, to enable such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes. The Company will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 17 to each holder of outstanding
Notes promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or issue any guaranty, to any holder of Notes
as consideration for or as an inducement to the entering into by any holder of
Notes or any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security or guaranty is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

(c) Scope of Consent. Any amendment or waiver made pursuant to this Section 17.2
by a holder of Notes that has transferred or has agreed to transfer its Notes to
the Company, any Subsidiary or any Affiliate and has provided or has agreed to
provide such amendment or waiver as a condition to such transfer shall be void
and of no force and effect except solely as to such holder, and any amendments
effected or waivers granted that would not have been or would not be so effected
or granted but for such amendment or waiver (and the amendments or waivers of
all other holders of Notes that were acquired under the same or similar
conditions) shall be void and of no force and effect, retroactive to the date
such amendment or waiver initially took or takes effect, except solely as to
such holder.



  17.3.   Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.



  17.4.   Notes held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.



18.   NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:



  (i)   if to any Purchaser or its nominee, to such Purchaser or its nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Company in
writing,



  (ii)   if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or



  (iii)   if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the “Treasurer,” with a copy to the
attention of the “Legal Department,” or at such other address as the Company
shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.



19.   REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to the holders of the Notes, may
be reproduced by the holders of the Notes by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and the
holders of the Notes may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.



20.   CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that

(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure,

(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf,

(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary or

(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.

Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to

(i) such Purchaser’s directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes and is
not used in connection with the analysis of any other investment in the Company
except in a manner that is in compliance with applicable securities laws),

(ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20,

(iii) any other holder of any Note,

(iv) any Institutional Investor to which such Purchaser sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20),

(v) any Person from which such Purchaser offers to purchase any Security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),

(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser,

(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or

(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate

(A) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser,

(B) in response to any subpoena or other legal process,

(C) in connection with any litigation to which such Purchaser is a party or

(D) if an Event of Default has occurred and is continuing, to the extent such
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under its Notes, this Agreement or any Guaranty Agreement.

Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.



21.   MISCELLANEOUS.



  21.1.   Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.



  21.2.   Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.



  21.3.   Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.



  21.4.   Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.



  21.5.   Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.



  21.6.   Accounting Terms

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (a) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (b) all
financial statements shall be prepared in accordance with GAAP. Notwithstanding
the foregoing or any other provision of this Agreement, for purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by the Company to measure any portion of a non-derivative financial
liability at fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Section 825-10 or any similar accounting
standard), other than to reflect a hedge of such non-derivative financial
liability (including both interest rate and foreign currency hedges), shall be
disregarded and such determination shall be made as if such election had not
been made.



  21.7.   Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.



  21.8.   Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 21.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 21.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

[Remainder of page intentionally left blank. Next page is signature page.]

4

If each Purchaser is in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between the
Purchasers and the Company.

Very truly yours,

THE J. M. SMUCKER COMPANY

By: /s/ Debra A. Marthey
Name: Debra A. Marthey
Title: Treasurer


5

The foregoing is hereby agreed to
as of the date thereof.

METROPOLITAN LIFE INSURANCE COMPANY
on behalf of itself and as investment manager of:

METLIFE INSURANCE COMPANY OF CONNECTICUT
METROPOLITAN TOWER LIFE INSURANCE COMPANY

By: /s/ Judith A. Gulotta
Name: Judith A. Gulotta  
Title: Managing Director



UNION FIDELITY LIFE INSURANCE COMPANY
By: MetLife Investment Advisors Company, LLC, its investment adviser

EMPLOYERS REASSURANCE COMPANY
By: MetLife Investment Advisors Company, LLC, its investment adviser

By: /s/ Judith A. Gulotta
Name: Judith A. Gulotta  
Title: Managing Director


6

NEW YORK LIFE INSURANCE COMPANY

By: /s/ Trinh Nguyen
Name: Trinh Nguyen
Title: Corporate Vice President



NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: New York Life Investment Management LLC, Its Investment Manager

By: /s/ Trinh Nguyen
Name: Trinh Nguyen
Title: Director


NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE

ACCOUNT (BOLI 30C)

By: New York Life Investment Management LLC, Its Investment Manager

By: /s/ Trinh Nguyen
Name: Trinh Nguyen
Title: Director


NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED


LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)

By: New York Life Investment Management LLC, Its Investment Manager

By: /s/ Trinh Nguyen
Name: Trinh Nguyen
Title: Director


7

NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED


LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By: New York Life Investment Management LLC, Its Investment Manager

By: /s/ Trinh Nguyen
Name: Trinh Nguyen
Title: Director


NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED


LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30E)

By: New York Life Investment Management LLC, Its Investment Manager

By: /s/ Trinh Nguyen
Name: Trinh Nguyen
Title: Director


FORETHOUGHT LIFE INSURANCE COMPANY

By: New York Life Investment Management LLC, Its Investment Manager

By: /s/ Trinh Nguyen
Name: Trinh Nguyen
Title: Director


8

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By: /s/ David S. Quackenbush
Name: David S. Quackenbush
Title: Vice President



UNITED OF OMAHA LIFE INSURANCE COMPANY

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

(as its General Partner)

By: /s/ David S. Quackenbush
Name: David S. Quackenbush
Title: Vice President


MUTUAL OF OMAHA INSURANCE COMPANY

By: Prudential Private Placement Investors,

L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

(as its General Partner)

By: /s/ David S. Quackenbush
Name: David S. Quackenbush
Title: Vice President


9

MTL INSURANCE COMPANY

By: Prudential Private Placement Investors,

L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

(as its General Partner)

By: /s/ David S. Quackenbush
Name: David S. Quackenbush
Title: Vice President


COMPANION LIFE INSURANCE COMPANY

By: Prudential Private Placement Investors,

L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

(as its General Partner)

By: /s/ David S. Quackenbush
Name: David S. Quackenbush
Title: Vice President


10

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

[OMITTED]

11

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Affiliated Entity” means the Subsidiaries of the Company and any of their or
the Company’s respective Controlled Affiliates. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” is defined in Section 17.3.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Asset Disposition” means any Transfer except :



  (a)   any



  (i)   Transfer from a Subsidiary to the Company or a Wholly-Owned Subsidiary;



  (ii)   Transfer from the Company to a Wholly-Owned Subsidiary; and



  (iii)   Transfer from the Company to a Subsidiary (other than a Wholly-Owned
Subsidiary) or from a Subsidiary to another Subsidiary (other than a
Wholly-Owned Subsidiary), which in either case is for Fair Market Value,

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;
or

(b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that is obsolete.

“Attributable Debt” means, as to any particular lease relating to a
Sale-and-Leaseback Transaction, the present value of all Lease Rentals required
to be paid by the Company or any Subsidiary under such lease during the
remaining term thereof (determined in accordance with generally accepted
financial practice using a discount factor equal to the interest rate implicit
in such lease if known or, if not known, an interest rate of 10% per annum).

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City, New York are required or authorized to be
closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Change in Control” means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (as a “beneficial owner” as such term is used in Rule 13d-3 under
the Exchange Act as in effect on the date of the Closing) or of record, on or
after the date of the Closing, by any person (within the meaning of section
13(d) and section 14(d)(2) of the Exchange Act as in effect on the date of the
Closing) or related persons constituting a group (within the meaning of
Rule 13d-5 of the SEC under the Exchange Act, as in effect on the date of the
Closing) of             shares representing more than forty-five percent (45%)
of the aggregate Ordinary Voting Power represented by the issued and outstanding
capital stock of the Company (calculated on a fully diluted basis); provided
that the foregoing restriction shall not apply to acquisitions of capital stock
by the Smucker Family if the acquisition by the Smucker Family of such Ordinary
Voting Power shall not result, directly or indirectly, in a “going private
transaction” within the meaning of the Exchange Act;

(b) during any period of twenty-four (24) consecutive calendar months,
individuals who were directors of the Company on the first day of such period
(together with any new director whose election by the board of directors of the
Company or whose nomination for election by the stockholders of the Company was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) shall cease to constitute a
majority of the board of directors of the Company;

(c) the sale or transfer of all or substantially all of the assets of the
Company, in a single transaction or a series of related transactions, to any
person (within the meaning of section 13(d) and section 14(d)(2) of the Exchange
Act, as in effect on the date of the Closing) or related persons constituting a
group (within the meaning of Rule 13d-5 of the SEC under the Exchange Act, as in
effect on the date of the Closing);

(d) the occurrence of a change in control, or other similar provision, as
defined in any Material Indebtedness Agreement, which causes any Indebtedness or
other obligations incurred under such Material Indebtedness Agreement to become
due prior to its stated maturity or other due date thereof or to cause the
holders of Indebtedness or other obligations thereunder to have the right to
require any Indebtedness or other obligations incurred under such Material
Indebtedness Agreement to be purchased or prepaid prior to the stated maturity
or other due date thereof; or

(e) the failure of at least one of Timothy P. Smucker or Richard K. Smucker to
serve as a director of the Company if such failure to serve as a director is due
to: (i) the voluntary resignation as a director of such person prior to his 70th
birthday (unless such resignation is due to poor health, in which case such
resignation will not be deemed to be “voluntary” for purposes of this
definition), (ii) the voluntary decision of such person not to stand for
reelection as a director unless such re-election would be for a term commencing
after his 70th birthday or such decision is attributable to poor health, (iii) a
determination of the directors of the Company not to nominate such person to
stand for re-election for any term commencing prior to his 70th birthday (unless
such decision was attributable to such person’s poor health), or (iv) the
failure of the shareholders to elect such person for any term commencing prior
to his 70th birthday. For purposes of clarity, it shall not constitute a Change
in Control (1) so long as either Timothy P. Smucker or Richard K. Smucker is
serving as director of the Company, or (2) if neither Timothy P. Smucker or
Richard K. Smucker is serving as a director, the Remaining Director is no longer
serving as a director as a result of an event other than one described in clause
(i), (ii), (iii), or (iv) of the preceding sentence. For purposes of this
definition “Remaining Director” means the last one of Richard K. Smucker or
Timothy P. Smucker to serve as a director of the Company.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory sentence of this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated Attributable Debt” means, as of any date of determination, the
total of all Attributable Debt of the Company and its Subsidiaries outstanding
on such date, after eliminating all offsetting debits and credits between the
Company and its Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Company and its Subsidiaries in accordance with GAAP.

“Consolidated Debt” means, as of any date of determination, the total of all
Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Funded Debt” means, as of any date of determination, the total of
all Funded Debt of the Company and its Subsidiaries outstanding on such date,
after eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” means, at any time,

(a) the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock, capital stock
subscribed and unissued and Preferred Stock redeemable prior to the maturity
date of the Notes) of the Company and its Subsidiaries plus (ii) the amount of
the paid-in capital and retained earnings of the Company and its Subsidiaries,
in each case as such amounts would be shown on a consolidated balance sheet of
the Company and its Subsidiaries as of such time prepared in accordance with
GAAP, minus

(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Assets” means, at any time, the total assets of the Company
and the Subsidiaries which would be shown as assets on a consolidated balance
sheet of the Company and the Subsidiaries as of such time prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Capitalization” means, at any time, the sum of Consolidated
Net Worth and Consolidated Funded Debt.

“Control Event” means:

(a) the execution, by the holders of Voting Stock of the Company (together with
their respective executors, heirs, beneficiaries, successors and assigns) or (in
the case of any natural Person) their respective Families or Family Trusts, or
by the Company or any of its Subsidiaries or Affiliates, of any agreement or
letter of intent with respect to any proposed transaction or event or series of
transactions or events which, individually or in the aggregate, may reasonably
be expected to result in a Change in Control;

(b) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control; or

(c) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the Voting Stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.

“Debt” means, with respect to any Person, without duplication:

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

“Debt Prepayment Application” means, with respect to any Transfer of property,
the application by the Company or its Subsidiaries of cash in an amount equal to
the Net Proceeds Amount with respect to such Transfer to pay Senior Funded Debt
of the Company (other than Senior Funded Debt owing to the Company, any of its
Subsidiaries or any Affiliate and Senior Funded Debt in respect of any revolving
credit or similar credit facility providing the Company or any of its
Subsidiaries with the right to obtain loans or other extensions of credit from
time to time, except to the extent that in connection with such payment of
Senior Funded Debt the availability of credit under such credit facility is
permanently reduced by an amount not less than the amount of such proceeds
applied to the payment of such Senior Funded Debt).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate of interest that is
the greater of (a) 2% per annum above the rate of interest stated in clause
(a) of the first paragraph of such Note or (b) 2% per annum over the rate of
interest publicly announced from time to time by JPMorgan Chase Bank, N.A. (or
its successor) in New York City as its “base” or “prime” rate.

“Disposition Value” means, at any time, with respect to any property

(a) in the case of property that does not constitute Subsidiary Stock, the book
value thereof, valued at the time of such disposition in good faith by the
Company; and

(b) in the case of property that constitutes Subsidiary Stock, an amount equal
to that percentage of book value of the assets of the Subsidiary that issued
such stock as is equal to the percentage that the book value of such Subsidiary
Stock represents of the book value of all of the outstanding capital stock of
such Subsidiary (assuming, in making such calculations, that all Securities
convertible into such capital stock are so converted and giving full effect to
all transactions that would occur or be required in connection with such
conversion) determined at the time of the disposition thereof, in good faith by
the Company.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, at any time, the sale value of such property that
would be realized in an arm’s-length sale at such time between an informed and
willing buyer and an informed and willing seller (neither being under a
compulsion to buy or sell), as determined by, in the case of any property that
is to be the subject of a Transfer:

(a) an appraiser of established reputation in appraising property of the kind to
be subject to such Transfer;

(b) the highest price offered for such property in a competitive bidding process
in which at least three potential bidders have been requested to participate so
long as the Company had a reasonable basis on which to make such request (in
terms of such potential bidders’ financial resources and interest in such
property); or

(c) an analysis prepared by the Company which in addition to taking into account
the standard set forth in this definition prior to clause (a) shall take into
account the operating costs that would be saved by disposing of such property,
and the relative tax benefits attributable to continued ownership and to
disposition of such property; provided, however, that the sum of the Disposition
Value of such property, plus the Disposition Value of all other such property
Transferred during the 365 day period ending on such date, shall not exceed an
amount equal to 3% of Consolidated Total Assets as of the end of the then most
recently ended fiscal year of the Company. Any such evaluation shall be
delivered to the holders of the Notes together with an Officer’s Certificate,
signed by a Senior Financial Officer, certifying as to the accuracy and
completeness of such evaluation.

“Family” means, in respect of any individual, the heirs, legatees, descendants
and blood relatives to the fifth degree of consanguinity of such individual.

“Family Trusts” means, in respect of any individual, any trusts for the
exclusive benefit of such individual, his or her spouse and lineal descendants.

“Financing Documents” means this Agreement, the Notes and each Guaranty
Agreement, as each may be amended, restated or otherwise modified from time to
time, and all other documents to be executed and/or delivered in favor of any
holders of Notes, or all of them, by the Company, any of its Subsidiaries, or
any other Person in connection with this Agreement.

“Folgers” means The Folgers Coffee Company, a Delaware corporation.

“Foreign Subsidiary” means any Subsidiary of the Company which is not organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Funded Debt” means, with respect to any Person, all Debt of such Person which
by its terms or by the terms of any instrument or agreement relating thereto
matures, or which is otherwise payable or unpaid, one year or more from, or is
directly or indirectly renewable or extendible at the option of the obligor in
respect thereof to a date one year or more (including, without limitation, an
option of such obligor under a revolving credit or similar agreement obligating
the lender or lenders to extend credit over a period of one year or more) from,
the date of the creation thereof.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means the government of

(a) the United States of America or any state or other political subdivision
thereof, or

(b) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Guaranty Agreement” means, collectively (a) the guaranty agreements delivered
by Smucker LLC and Folgers pursuant to the terms of Section 4.10, and (b) any
Guaranty executed and delivered in favor of the holders of Notes in form and
substance satisfactory to the Required Holders.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Indebtedness” with respect to any Person means, at any time, without
duplication:

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all of its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

(f) Swaps of such Person; and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Intercreditor Agreement” is defined in Section 4.11.

“Lease Rentals” means, with respect to any period, the sum of the minimum amount
of rental and other obligations required to be paid during such period by the
Company or any Subsidiary as lessee under all leases of real or personal
property (other than Capital Leases), excluding any amounts required to be paid
by the lessee (whether or not therein designated as rental or additional rental)
(a) which are on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges, or (b) which are based on profits,
revenues or sales realized by the lessee from the leased property or otherwise
based on the performance of the lessee.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its respective Guaranty
Agreement or (d) the validity or enforceability of this Agreement, the Notes or
any Guaranty Agreement.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing any Indebtedness of the Company in excess of the amount
of Fifteen Million Dollars ($15,000,000).

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

“Notes” is defined in Section 1.1.

“Obligors” means, collectively, the Company and each Subsidiary Guarantor.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company, or any Subsidiary, as the context may require,
whose responsibilities extend to the subject matter of such certificate.

“Ordinary Voting Power” means the voting power attributable to all shares of
Voting Stock of the Company for purposes of electing directors of the Company.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

“Primary Senior Debt” means (a) the 2004 Bank Credit Agreement, (b) the 2009
Bank Credit Agreement and (c) any other credit, loan or borrowing facility or
note purchase agreement by the Company or any Subsidiary providing, in each
case, for the incurrence of Senior Funded Debt in a principal amount equal to or
greater than $120,000,000, in each case under clauses (a), (b) and (c) as
amended, restated, supplemented or otherwise modified and together with
increases, refinancings and replacements thereof.

“Priority Debt” means the sum of (a) all Debt of the Company secured by Liens
permitted by Section 10.6(g), (b) all Debt of Subsidiaries (other than (x) Debt
held by the Company or a Wholly-Owned Subsidiary or (y) Debt of any Subsidiary
Guarantor, so long as such Debt is subject to the terms of the Intercreditor
Agreement) and (c) Consolidated Attributable Debt.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Reinvestment Application” means, with respect to any Transfer of
property, the satisfaction of each of the following conditions:

(a) an amount equal to the Net Proceeds Amount with respect to such Transfer
shall have been applied to the acquisition by the Company, or any of its
Subsidiaries making such Transfer, of property that upon such acquisition is
unencumbered by any Lien (other than Liens described in subparagraphs
(a) through (f), inclusive, of Section 10.6) and that

(i) constitutes property that is (x) property classifiable under GAAP as
non-current to the extent that such proceeds are derived from the Transfer of
property that was properly classifiable as non-current, and otherwise properly
classifiable as either current or non-current, and (y) to be used in the
ordinary course of business of the Company and the Subsidiaries, or

(ii) constitutes equity interests of a Person that shall be, on or prior to the
time of such acquisition, a Subsidiary of the Company, and that shall invest the
proceeds of such acquisition in property of the nature described in the
immediately preceding clause (i); and

(b) the Company shall have delivered a certificate of a Responsible Officer of
the Company to each holder of a Note referring to Section 10.7 or Section 10.8,
as applicable, and identifying the property that was the subject of such
Transfer, the Disposition Value of such property, and the nature, terms, amount
and application of the proceeds from the Transfer.

“Proposed Prepayment Date” is defined in Section 8.3(c).

“PTE” means a United States Department of Labor Prohibited Transaction
Class Exemption.

“Purchasers” means and includes each of the Persons listed in Schedule A.

“QPAM Exemption” is defined in Section 6.2(c).

“Required Holders” means, at any time, the holders of at least a majority in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or any Subsidiary Guarantor with responsibility for the
administration of the relevant portion of this Agreement.

“Sale-and-Leaseback Transaction” means a transaction or series of transactions
pursuant to which the Company or any Subsidiary shall sell or transfer to any
Person (other than the Company or a Subsidiary) any property, whether now owned
or hereafter acquired, and, as part of the same transaction or series of
transactions, the Company or any Subsidiary shall rent or lease as lessee (other
than pursuant to a Capital Lease), or similarly acquire the right to possession
or use of, such property or one or more properties which it intends to use for
the same purpose or purposes as such property.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security” has the meaning set forth in Section 2(1) of the Securities Act.

“Senior Financial Officer” means the Chief Financial Officer, principal
accounting officer, treasurer or controller of the Company.

“Senior Funded Debt” means all Funded Debt of the Company (other than
Subordinated Funded Debt) and all Funded Debt of Subsidiaries.

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the Securities and Exchange Commission as in effect on the
date of the Closing) of the Company; provided that each Subsidiary Guarantor
shall at all times be deemed a Significant Subsidiary.

“Smucker Family” means and includes Timothy P. Smucker, Richard K. Smucker,
Susan Smucker Wagstaff and Marcella Smucker Clark, and their respective Families
and Family Trusts.

“Smucker LLC” means J.M. Smucker LLC, an Ohio limited liability company.

“Source” is defined in Section 6.2.

“Subordinated Funded Debt” means any Funded Debt of the Company that is
subordinated in right of payment or security to Funded Debt evidenced by the
Notes, in each case, upon written terms and conditions reasonably satisfactory
to the Required Holders.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means, collectively, Smucker LLC, Folgers and any other
Subsidiary that has executed and delivered to the holders of Notes a Guaranty
Agreement, together with an opinion of counsel to such Subsidiary in form and
substance satisfactory to the Required Holders, evidence of proper corporate
authorization and such other documents and instruments as may be reasonably
requested by the Required Holders.

“Subsidiary Stock” means, with respect to any Person, the stock (or any options
or warrants to purchase stock or other Securities exchangeable for or
convertible into stock) of any Subsidiary of such Person.

“Survivor” is defined in Section 10.2(a).

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Subsidiary Stock. For purposes of determining the
application of the Net Proceeds Amount in respect of any Transfer, the Company
may designate any Transfer as one or more separate Transfers each yielding a
separate Net Proceeds Amount. In any such case, the Disposition Value of any
property subject to each such separate Transfer shall be determined by ratably
allocating the aggregate Disposition Value of all property subject to all such
separate Transfers to each such separate Transfer on a proportionate basis.

“2000 Note Agreement” means, collectively, those certain Note Purchase
Agreements, each dated as of August 23, 2000, among the Company and each of the
Persons listed on Schedule A thereto, as the same may be amended, restated,
modified or otherwise supplemented and in effect from time to time.

“2004 Bank Credit Agreement” means that certain unsecured revolving credit
facility by and among the Company, Smucker Foods of Canada Corp. (formerly known
as J.M. Smucker (Canada) Inc.), Key Bank National Association, as Agent, and the
lenders named therein, dated as of June 18, 2004, as such agreement may be
amended or restated from time to time.

“2004 Note Agreement” means, that certain Note Purchase Agreement, dated as of
May 27, 2004, among the Company and each of the Persons listed on Schedule A
thereto, as the same may be amended, restated, modified or otherwise
supplemented and in effect from time to time.

“2007 Note Agreement” means, that certain Note Purchase Agreement, dated as of
May 31, 2007, among the Company and each of the Persons listed on Schedule A
thereto, as the same may be amended, restated, modified or otherwise
supplemented and in effect from time to time.

“2008 Note Agreement” means, that certain Note Purchase Agreement, dated as of
October 23, 2008, among the Company and each of the Persons listed on Schedule A
thereto, as the same may be amended, restated, modified or otherwise
supplemented and in effect from time to time.

“2009 Bank Credit Agreement” means that certain unsecured revolving credit
facility by and among the Company, Smucker Foods of Canada Corp. (formerly known
as Smucker Foods of Canada Co.), the guarantors party thereto from time to time,
Bank of Montreal, as Agent, and the lenders party thereto from time to time,
dated as of October 29, 2009, as such agreement may be amended or restated from
time to time.

“Voting Stock” means capital stock of any class or classes of a Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect corporate directors (or Persons performing similar functions).

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

12

EXHIBIT 1

[FORM OF NOTE]

THE J. M. SMUCKER COMPANY

4.50% SENIOR NOTE DUE JUNE 1, 2025

      No. R-[      ]
$[      ]  
[Date]
PPN: 832696 D*6

FOR VALUE RECEIVED, the undersigned, THE J. M. SMUCKER COMPANY (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Ohio, hereby promises to pay to [      ], or registered assigns, the
principal sum of [      ] DOLLARS ($[      ]) on June 1, 2025, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 4.50% per annum from the date hereof,
payable semiannually, on the first day of June or December in each year,
commencing with the June 1 or December 1 next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below)
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 6.50% or (ii) 2% over the rate of interest publicly announced from time
to time by JPMorgan Chase Bank, N.A. of New York in New York City, New York as
its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of the 4.50% Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of June 15,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (a) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (b) to have made the
representations set forth in the last sentence of Section 6.1 and in Section 6.2
of the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

THIS NOTE AND THE NOTE PURCHASE AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

THE J. M. SMUCKER COMPANY

By:       
Name:
Title:


13

EXHIBIT 4.4(a)

FORM OF OPINION OF COUNSEL FOR THE COMPANY, SMUCKER LLC AND FOLGERS

[OMITTED]

14

EXHIBIT 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

[OMITTED]

15

EXHIBIT 4.10

[FORM OF GUARANTY AGREEMENT]

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (as the same may hereafter be amended, supplemented or
otherwise modified, this “Guaranty”), dated as of June 15, 2010, is by [J.M.
SMUCKER LLC / THE FOLGERS COFFEE COMPANY], [an Ohio limited liability company /
a Delaware corporation] (together with its successors and assigns, the
“Guarantor,”) in favor of the Noteholders (defined below).

RECITALS:

WHEREAS, the Guarantor is a Wholly-Owned Subsidiary of The J.M. Smucker Company,
an Ohio corporation (together with its successors and assigns, the “Company”);

WHEREAS, the Company has entered into a certain Note Purchase Agreement, dated
as of the date hereof (as may be amended, modified, restated or replaced from
time to time, the “Note Purchase Agreement”), with each of the purchasers listed
on Schedule A attached thereto (collectively, the “Purchasers,” and together
with their successors and assigns including, without limitation, future holders
of the Notes (defined below), herein collectively referred to as the
“Noteholders”), pursuant to which the Company, among other things, is issuing to
the Purchasers its 4.50% Senior Notes due June 1, 2025, in the aggregate
principal amount of $400,000,000 (collectively, as may be amended or modified,
from time to time, the “Notes”); and

WHEREAS, to induce each Purchaser to purchase the Notes, the Guarantor is
required pursuant to the Note Purchase Agreement to guaranty unconditionally all
of the obligations of the Company under and in respect of the Notes and the Note
Purchase Agreement pursuant to the terms and provisions hereof.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees as follows:



1.   DEFINITIONS.

All capitalized terms used herein and not defined herein have the respective
meanings given them in the Note Purchase Agreement.



2.   GUARANTY.

2.1. Guaranteed Obligations.

The Guarantor, in consideration of the execution and delivery of the Note
Purchase Agreement and the purchase of the Notes by the Purchasers, hereby
irrevocably, unconditionally and absolutely guarantees, on a continuing basis,
to each Noteholder as and for the Guarantor’s own debt, until final and
indefeasible payment of the amounts referred to in clause (a) below has been
made:

(a) the due and punctual payment by the Company of the principal of, and the
Make-Whole Amount (if any) and interest on, the Notes at any time outstanding
and the due and punctual payment of all other amounts payable, and all other
Indebtedness owing, by the Company to the Noteholders under the Note Purchase
Agreement and the Notes (including, without limitation, any monetary obligations
incurred during the pendency of any bankruptcy, insolvency, winding-up,
receivership or other similar proceeding regardless of whether allowed or
allowable in such proceeding including, without limitation, interest accrued on
the Notes during any such proceeding), in each case when and as the same shall
become due and payable, whether at maturity, pursuant to mandatory or optional
prepayment, by acceleration or otherwise, all in accordance with the terms and
provisions hereof and thereof; it being the intent of the Guarantor that the
guarantee set forth herein shall be a continuing guarantee of payment and not a
guarantee of collection; and

(b) the punctual and faithful performance, keeping, observance, and fulfillment
by the Company of all duties, agreements, covenants and obligations of the
Company contained in the Note Purchase Agreement and the Notes.

All of the obligations set forth in clause (a) and clause (b) of this
Section 2.1 are referred to herein as the “Guaranteed Obligations.”

2.2. Payments and Performance.

In the event that the Company fails to make, on or before the due date thereof,
any payment to be made in respect of the Guaranteed Obligations or if the
Company shall fail to perform, keep, observe, or fulfill any other obligation
referred to in clause 2.1(a) or clause 2.1(b) of Section 2.1 in the manner
provided in the Note Purchase Agreement and the Notes, the Guarantor shall cause
forthwith to be paid the moneys, or to be performed, kept, observed, or
fulfilled each of such obligations, in respect of which such failure has
occurred in accordance with the terms and provisions of the Note Purchase
Agreement and the Notes. In furtherance of the foregoing, if an Event of Default
shall exist under paragraph (g) or (h) of Section 11 of the Note Purchase
Agreement, all of the Guaranteed Obligations shall forthwith become due and
payable without notice, regardless of whether the acceleration of the Notes
shall be stayed, enjoined, delayed or otherwise prevented.

Nothing shall discharge or satisfy the obligations of the Guarantor hereunder
except the full and final performance and indefeasible payment of the Guaranteed
Obligations.

2.3. Releases.

The Guarantor consents and agrees that, without any notice whatsoever to or by
the Guarantor and without impairing, releasing, abating, deferring, suspending,
reducing, terminating or otherwise affecting the obligations of the Guarantor
hereunder, each Noteholder, by action or inaction, may:

(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Note Purchase Agreement, the Notes, or any
other guaranty or agreement or instrument related thereto or hereto;

(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;

(c) grant waivers, extensions, consents and other indulgences of any kind
whatsoever to the Company, the Guarantor or any other Person liable in any
manner in respect of all or any part of the Guaranteed Obligations;

(d) amend, modify or supplement in any manner whatsoever and at any time (or
from time to time) any one or more of the Note Purchase Agreement, the Notes,
any other guaranty or any agreement or instrument related thereto or hereto;

(e) release or substitute any one of more of the endorsers or any other
guarantors of the Guaranteed Obligations whether parties hereto or not; and

(f) sell, exchange, release, accept, surrender or enforce rights in, or fail to
obtain or perfect or to maintain, or cause to be obtained, perfected or
maintained, the perfection of any Lien or other security interest or charge on,
by action or inaction, any property at any time pledged or granted as security
in respect of the Guaranteed Obligations, whether so pledged or granted by the
Company, the Guarantor or any other Person.

The Guarantor hereby ratifies and confirms any such action specified in this
Section 2.3 and agrees that the same shall be binding upon the Guarantor,
whether or not the Guarantor shall have consented thereto or received notice
thereof. The Guarantor hereby waives any and all defenses, counterclaims or
offsets which the Guarantor might or could have by reason thereof.

2.4. Waivers.

To the fullest extent permitted by law, the Guarantor hereby waives:

(a) notice of acceptance of this Guaranty;

(b) notice of any purchase or acceptance of the Notes under the Note Purchase
Agreement, or the creation, existence or acquisition of any of the Guaranteed
Obligations, subject to the Guarantor’s right to make inquiry of each Noteholder
to ascertain the amount of the Guaranteed Obligations at any reasonable time;

(c) notice of the amount of the Guaranteed Obligations, subject to the
Guarantor’s right to make inquiry of each Noteholder to ascertain the amount of
the Guaranteed Obligations at any reasonable time;

(d) notice of adverse change in the financial condition of the Company or any
other guarantor or any other fact that might increase the Guarantor’s risk
hereunder;

(e) notice of presentment for payment, demand, protest, and notice thereof as to
the Notes or any other instrument;

(f) notice of any Default or Event of Default;

(g) all other notices and demands to which the Guarantor might otherwise be
entitled (except if such notice or demand is specifically otherwise required to
be given to the Guarantor under this Guaranty);

(h) the right by statute or otherwise to require any or each Noteholder to
institute suit against the Company, the Guarantor or any other guarantor or to
exhaust the rights and remedies of any or each Noteholder against the Company,
the Guarantor, or any other guarantor, the Guarantor being bound to the payment
of each and all Guaranteed Obligations, whether now existing or hereafter
accruing, as fully as if such Guaranteed Obligations were directly owing to each
Noteholder by the Guarantor;

(i) any defense arising by reason of any disability or other defense (other than
the defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of the Company or by reason of the cessation
from any cause whatsoever of the liability of the Company in respect thereof;

(j) any stay (except in connection with a pending appeal), valuation, appraisal,
redemption or extension law now or at any time hereafter in force that, but for
this waiver, might be applicable to any sale of property of the Guarantor made
under any judgment, order or decree based on the Note Purchase Agreement, the
Notes or this Guaranty, and the Guarantor covenants that it will not at any time
insist upon or plead, or in any manner claim or take the benefit or advantage
of, any such law; and

(k) at all times prior to the full and final performance and indefeasible
payment of the Guaranteed Obligations, any claim of any nature arising out of
any right of indemnity, contribution, reimbursement, indemnification or any
similar right or any claim of subrogation (whether such right or claim arises
under contract, common law or statutory or civil law) arising in respect of any
payment made under this Guaranty or in connection with this Guaranty, against
the Company or the Guarantor or the estate of the Company (including Liens on
the property of the Company or the estate of the Company or the Guarantor), in
each case whether or not the Company or the Guarantor at any time shall be the
subject of any proceeding brought under any bankruptcy law, and the Guarantor
further agrees that it will not file any claims against the Company or the
Guarantor or the estate of the Company or the Guarantor in the course of any
such proceeding or otherwise, and further agrees that each Noteholder may
specifically enforce the provisions of this clause (k).

2.5. Marshaling; Invalid Payments.

The Guarantor consents and agrees:

(a) that each Noteholder, and each Person acting for the benefit of one or more
of the Noteholders, shall be under no obligation to marshal any assets in favor
of the Guarantor or against or in payment of any or all of the Guaranteed
Obligations; and

(b) that, to the extent that the Company or the Guarantor makes a payment or
payments to any Noteholder, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required, for any of the foregoing reasons or for any other reason, to be
repaid or paid over to a custodian, trustee, receiver, administrative receiver,
administrator or any other party or officer under any bankruptcy law,
insolvency, reorganization, recapitalization or other debtor relief law, other
common or civil law, or equitable cause or judgment, order or decision
thereunder, then, to the extent of such payment or repayment, the obligation or
part thereof intended to be satisfied thereby shall be revived and continued in
full force and effect as if such payment or payments had not been made and the
Guarantor shall be primarily liable for such obligation.

2.6. Immediate Liability.

The Guarantor agrees that the liability of the Guarantor in respect of this
Guaranty shall be immediate and shall not be contingent upon the exercise or
enforcement by any Noteholder or any other Person of whatever remedies such
Noteholder or other Person may have against the Company, the Guarantor or any
other guarantor or the enforcement of any Lien or realization upon any security
such Noteholder or other Person may at any time possess.

2.7. Primary Obligations.

This Guaranty is a primary and original obligation of the Guarantor and is an
absolute, unconditional, continuing and irrevocable guaranty of payment and
performance and shall remain in full force and effect regardless of any action
by any Noteholder specified in Sections 2.3 or 2.8 hereof or any future changes
in conditions, including, without limitation, change of law or any invalidity or
irregularity with respect to the issuance or assumption of any obligations
(including, without limitation, the Notes) of or by the Company, the Guarantor
or any other guarantor, or with respect to the execution and delivery of any
agreement (including, without limitation, the Notes and the Note Purchase
Agreement) of the Company or any other Person.

2.8. No Reduction or Defense.

The obligations of the Guarantor under this Guaranty, and the rights of any
Noteholder to enforce such obligations by any proceedings, whether by action at
law, suit in equity or otherwise, shall not be subject to any reduction,
limitation, impairment or termination, whether by reason of any claim of any
character whatsoever or otherwise, including, without limitation, claims of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense (other than any defense based upon the irrevocable payment and
performance in full of the obligations of the Company under the Note Purchase
Agreement and the Notes), set-off, counterclaim, recoupment or termination
whatsoever.

Without limiting the generality of the foregoing, no obligations of the
Guarantor shall be discharged or impaired by:

(a) any default (including, without limitation, any Default or Event of
Default), failure or delay, willful or otherwise, in the performance of any
obligations by the Guarantor, the Company, any Subsidiary or any of their
respective Affiliates;

(b) any proceeding of, or involving, the Company, the Guarantor or any other
Subsidiary under any bankruptcy law, or any merger, consolidation,
reorganization, dissolution, liquidation, sale of assets or winding-up or change
in corporate or limited liability company, as applicable, constitution or
corporate or limited liability company, as applicable, identity or loss of
corporate or limited liability company, as applicable, identity of the Company,
the Guarantor any of the other Subsidiaries or any of their respective
Affiliates;

(c) any incapacity or lack of power, authority or legal personality of, or
dissolution or change in the members or status of, the Company or any other
Person;

(d) impossibility or illegality of performance on the part of the Company under
the Notes, the Note Purchase Agreement or any other instruments or agreements;

(e) the invalidity, irregularity or unenforceability of the Notes, the Note
Purchase Agreement or any other instruments or agreements;

(f) in respect of the Company or any other Person, any change in law or change
of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company or any other Person, or other impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), terrorist activities, civil
commotions, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company or any other Person and whether or not of the kind hereinbefore
specified;

(g) any attachment, claim, demand, charge, Lien, order, process or any other
happening or event or reason, similar or dissimilar to the foregoing, or any
withholding or diminution at the source, by reason of any taxes, assessments,
expenses, indebtedness, obligations or liabilities of any character, foreseen or
unforeseen, and whether or not valid, incurred by or against any Person,
corporation or entity, or any claims, demands, charges or Liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under the Note Purchase Agreement or the Notes, so that such sums would be
rendered inadequate or would be unavailable to make the payments herein
provided; or

(h) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any
Governmental Authority, or any other action, happening, event or reason
whatsoever which shall delay, interfere with, hinder or prevent, or in any way
adversely affect, the performance by the Company of any of its obligations under
the Note Purchase Agreement or the Notes.

2.9. No Election.

Each Noteholder shall, individually or collectively, have the right to seek
recourse against the Guarantor to the fullest extent provided for herein for its
obligations under this Guaranty. No election to proceed in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of such Noteholder’s right to proceed in any other form of action or
proceeding or against other parties unless such Noteholder has expressly waived
such right in writing. Specifically, but without limiting the generality of the
foregoing, no action or proceeding by or on behalf of any Noteholder against the
Company, the Guarantor or any other Person under any document or instrument
evidencing obligations of the Company or such other Person to or for the benefit
of such Noteholder shall serve to diminish the liability of the Guarantor under
this Guaranty except to the extent that such Noteholder unconditionally shall
have realized payment by such action or proceeding.

2.10. Individual Noteholder Rights.

Each of the rights and remedies granted under this Guaranty to each Noteholder
in respect of the Notes held by such Noteholder may be exercised by such
Noteholder without notice to, or the consent of or any other action by, any
other Noteholder.

2.11. Enforcement.

Until all amounts which may be or become payable by the Company under or in
connection with the Note Purchase Agreement and the Notes, or by the Guarantor
under or in connection with this Guaranty, have been irrevocably paid in full,
any Noteholder (or any trustee or agent on its behalf) may refrain from applying
or enforcing any security or rights held or received by such Noteholder (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and the Guarantor shall not be entitled to the benefit of
the same.

2.12. Other Enforcement Rights.

Each Noteholder may proceed to protect and enforce this Guaranty by suit or
suits or proceedings in equity, at law or in bankruptcy or insolvency, and
whether for the specific performance of any covenant or agreement contained
herein or in execution or aid of any power herein granted; or for the recovery
of judgment for the obligations hereby guaranteed or for the enforcement of any
other proper, legal or equitable remedy available under applicable law.

2.13. Restoration of Rights and Remedies.

If any Noteholder shall have instituted any proceeding to enforce any right or
remedy against the Guarantor under this Guaranty or otherwise and such
proceeding shall have been discontinued or abandoned for any reason, or shall
have been determined adversely to such Noteholder, then and in every such case
each such Noteholder, the Company and the Guarantor shall, except as may be
limited or affected by any determination in such proceeding, be restored
severally and respectively to its respective former position hereunder, and
thereafter the rights and remedies of such Noteholder shall continue as though
no such proceeding had been instituted.

2.14. Survival.

So long as the Guaranteed Obligations shall not have been fully and finally
performed and indefeasibly paid, the obligations of the Guarantor under this
Guaranty shall survive the transfer and payment of any Note and the payment in
full of all the Notes.

2.15. Subordination.

The payment of any amounts due with respect to any Indebtedness of the Company
or any other Person obligated in respect of the Guaranteed Obligations for money
borrowed or credit received now or hereafter owed to the Guarantor is hereby
subordinated to the prior payment in full of all of the Guaranteed Obligations.
The Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, the Guarantor will not demand,
sue for or otherwise attempt to collect any such Indebtedness of the Company or
any other such Person to the Guarantor until all of the Guaranteed Obligations
shall have been paid in full. If, notwithstanding the foregoing sentence, the
Guarantor shall collect, enforce or receive any amounts in respect of such
Indebtedness while any Guaranteed Obligations are still outstanding, such
amounts shall be collected, enforced and received by the Guarantor as trustee
for the Noteholders and be paid over to the Noteholders on account of the
Guaranteed Obligations without affecting in any manner the liability of the
Guarantor under the other provisions of this Guaranty.



3.   REPRESENTATIONS AND WARRANTIES.

The Guarantor hereby represents and warrants to the Noteholders that:



  3.1.   Affirmation of Representations and Warranties in Note Purchase
Agreement.

The Guarantor hereby represents and warrants that each of the representations
and warranties made by the Company as to the Company’s Subsidiaries in the Note
Purchase Agreement is true and correct as to the Guarantor.

3.2. Economic Benefit.

The Guarantor and the Company operate as separate businesses but are considered
a single consolidated business group of companies for purposes of GAAP and are
dependent upon each other for and in connection with their respective business
activities and financial resources. The execution and delivery by the
Noteholders of the Note Purchase Agreement and the maintenance of certain
financial accommodations thereunder constitute an economic benefit to the
Guarantor and the incurrence by the Company of the Indebtedness under the Note
Purchase Agreement and the Notes is in the best interests of the Guarantor. The
board of directors or other management board of the Guarantor has deemed it
advisable and in the best interest of the Guarantor that the transactions
provided for in the Note Purchase Agreement and this Guaranty be consummated.

3.3. Independent Credit Evaluation.

The Guarantor has independently, and without reliance on any information
supplied by any one or more of the Noteholders, taken, and will continue to
take, whatever steps the Guarantor deems necessary to evaluate the financial
condition and affairs of the Company, and the Noteholders shall have no duty to
advise the Guarantor of information at any time known to the Noteholders
regarding such financial condition or affairs.

3.4. No Representation By Noteholders.

None of the Noteholders nor any trustee or agent acting on its behalf has made
any representation, warranty or statement to the Guarantor to induce the
Guarantor to execute this Guaranty.

3.5. Survival.

All representations and warranties made by the Guarantor herein shall survive
the execution hereof and may be relied upon by the Noteholders as being true and
accurate until the Guaranteed Obligations are fully and irrevocably paid.



4.   COVENANTS.

The Guarantor hereby covenants and agrees that, so long as any part of the
Guaranteed Obligations shall remain unpaid, the Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Note Purchase Agreement on its
or their part to be performed or observed or that the Company has agreed to
cause the Guarantor or such Subsidiaries to perform or observe.



5.   GUARANTOR’S AGREEMENT TO PAY ENFORCEMENT COSTS, ETC.

The Guarantor further agrees, as the primary guarantor and not merely as a
surety, to pay to the Noteholders, on demand, all costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by the
Noteholders in connection with the Guaranteed Obligations, this Guaranty and the
enforcement thereof, together with interest on amounts recoverable under this
Section 5 from the time when such amounts become due until payment, whether
before or after judgment, at the rate of interest for overdue principal set
forth in the Note Purchase Agreement, provided that if such interest exceeds the
maximum amount permitted to be paid under applicable law, then such interest
shall be reduced to such maximum permitted amount.



6.   SUCCESSORS AND ASSIGNS.

This Guaranty shall bind the successors, assignees, trustees, and administrators
of the Guarantor and shall inure to the benefit of the Noteholders, and each of
their respective successors, transferees, participants and assignees.



7.   AMENDMENTS AND WAIVERS.

No amendment to, waiver of, or departure from full compliance with any provision
of this Guaranty, or consent to any departure by the Guarantor herefrom, shall
be effective against any Noteholder directly affected thereby unless it is in
writing and signed by authorized officers of the Guarantor and such Noteholder;
provided, however, that any such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No failure by the
Noteholders to exercise, and no delay by the Noteholders in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise by the Noteholders of any right,
remedy, power or privilege hereunder preclude any other exercise thereof, or the
exercise of any other right, remedy, power or privilege.



8.   RIGHTS CUMULATIVE.

Each of the rights and remedies of the Noteholders under this Guaranty shall be
in addition to all of their other rights and remedies under the Note Purchase
Agreement and applicable law, and nothing in this Guaranty shall be construed as
limiting any such rights or remedies.



9.   GOVERNING LAW.

THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.



10.   JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

THE GUARANTOR IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW
YORK, OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY, THE NOTE PURCHASE AGREEMENT OR THE NOTES. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE GUARANTOR IRREVOCABLY WAIVES AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE
GUARANTOR CONSENTS TO PROCESS BEING SERVED BY OR ON BEHALF OF ANY HOLDER OF
NOTES IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN THIS
SECTION 10 BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
TO IT AT ITS ADDRESS SPECIFIED IN SECTION 16 OR AT SUCH OTHER ADDRESS OF WHICH
SUCH HOLDER SHALL THEN HAVE BEEN NOTIFIED PURSUANT TO SAID SECTION. THE
GUARANTOR AGREES THAT SUCH SERVICE UPON RECEIPT (I) SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND (II) SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BE
TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT.
NOTICES HEREUNDER SHALL BE CONCLUSIVELY PRESUMED RECEIVED AS EVIDENCED BY A
DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY REPUTABLE
COMMERCIAL DELIVERY SERVICE. NOTHING IN THIS SECTION 10 SHALL AFFECT THE RIGHT
OF ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW, OR
LIMIT ANY RIGHT THAT THE HOLDERS OF ANY OF THE NOTES MAY HAVE TO BRING
PROCEEDINGS AGAINST THE GUARANTOR IN THE COURTS OF ANY APPROPRIATE JURISDICTION
OR TO ENFORCE IN ANY LAWFUL MANNER A JUDGMENT OBTAINED IN ONE JURISDICTION IN
ANY OTHER JURISDICTION.

THE GUARANTOR, AND BY ITS ACCEPTANCE HEREOF, EACH OF THE NOTEHOLDERS,
IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT
OF THIS GUARANTY, THE NOTE PURCHASE AGREEMENT AND THE NOTES, OR THE VALIDITY,
PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR THEREOF.



11.   FURTHER ASSURANCES.

The Guarantor agrees that it will from time to time, at the request of any
Noteholder, do all such things and execute all such documents as such Noteholder
may consider necessary or desirable to give full effect to this Guaranty and to
perfect and preserve the rights and powers of all Noteholders hereunder. The
Guarantor acknowledges and confirms that the Guarantor itself has established
its own adequate means of obtaining from the Company on a continuing basis all
information desired by the Guarantor concerning the financial condition of the
Company and that the Guarantor will look to the Company and not to the
Noteholders in order for the Guarantor to keep adequately informed of changes in
the Company’s financial condition.



12.   SEVERABILITY.

Any provision of this Guaranty which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.



13.   SECTION HEADINGS.

Section headings are for convenience only and shall not affect the
interpretation of this Guaranty.



14.   LIMITATION OF LIABILITY.

NO NOTEHOLDER SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND THE GUARANTOR HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR, (a) ANY LOSS OR DAMAGE SUSTAINED BY
THE GUARANTOR THAT MAY OCCUR AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN
ANY WAY RELATED TO, ANY ACT OR FAILURE TO ACT REFERRED TO IN SECTION 2.3 OR
SECTION 2.4 OR (b) ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY
THE GUARANTOR IN CONNECTION WITH ANY CLAIM RELATED TO THIS GUARANTY.



15.   ENTIRE AGREEMENT.

This Guaranty, together with the Note Purchase Agreement and the Notes, embodies
the entire agreement between the Guarantor and the Noteholders relating to the
subject matter hereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter hereof.



16.   COMMUNICATIONS.

All notices and other communications to the Noteholders or the Guarantor
hereunder shall be in writing, shall be delivered in the manner and with the
effect, as provided by the Note Purchase Agreement, and shall be addressed
(a) to the Guarantor as set forth in Annex A hereto and (b) to the Noteholders
as set forth in the Note Purchase Agreement.



17.   DUPLICATE ORIGINALS.

Two or more duplicate counterpart originals hereof may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. Delivery of any executed signature page to this
Guaranty by the Guarantor by facsimile transmission shall be as effective as
delivery of a manually executed copy of this Guaranty by the Guarantor.



18.   COMPROMISES AND ARRANGEMENTS.

Notwithstanding anything contained in the certificate of incorporation or other
charter documents of the Guarantor, the Guarantor acknowledges and agrees that
no Noteholder is waiving any of its rights and remedies under this Guaranty,
including, without limitation, the right to file a bankruptcy petition or
petitions under the United States Bankruptcy Code (11 U.S.C. § 101 et seq.) or
the right to take advantage of any other bankruptcy or insolvency law of any
jurisdiction, and the right to settle its claims in such fashion as it shall
determine, regardless of the settlement or other arrangements that may be made
by any stockholder or other creditor.

[Remainder of page intentionally left blank. Next page is signature page.]

16

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

[J.M. SMUCKER LLC / THE FOLGERS COFFEE COMPANY]

By:
Name:
Title:


17

Annex A

Notice Address of Guarantor

[J.M. Smucker LLC
1 Strawberry Lane
Orville, Ohio 44667
Attention: General Counsel
Facsimile: 330 684-2026]

[The Folgers Coffee Company
c/o The J.M. Smucker Company
1 Strawberry Lane
Orrville, Ohio 44667
Attention:  M. Ann Harlan, Vice President and General Counsel
Telecopier:  (330) 684-3026]

With copy to:

Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention:  Rachel L. Rawson
Telecopier:  (216) 579-0212

18